Case: 16-31149      Document: 00514165849         Page: 1    Date Filed: 09/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                      No. 16-31149                                    FILED
                                                                              September 21, 2017
                                                                                 Lyle W. Cayce
JAPHUS LOUIS BRIGGS,                                                                  Clerk

                                                 Plaintiff-Appellant

v.

PAMELA TOLBERT; JIM TUTEN; MIKE STONE; JOHN BELTON;
UNKNOWN PROSECUTOR; LEWIS JONES; OFFICE OF DISTRICT
ATTORNEY; LINCOLN PARISH DETENTION CENTER,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:16-CV-731


Before DENNIS, SOUTHWICK and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Japhus Louis Briggs, who was previously detained at the Lincoln Parish
Detention Center and is currently Louisiana prisoner # 536595, moves for
leave to proceed in forma pauperis (IFP) in this appeal of the sua sponte
dismissal of his 42 U.S.C. § 1983 complaint. The motion is a challenge to the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-31149     Document: 00514165849     Page: 2   Date Filed: 09/21/2017


                                  No. 16-31149

district court’s certification that the appeal is not taken in good faith. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Briggs fails to address many of the district court’s conclusions and,
otherwise, makes only conclusional statements that the district court erred in
dismissing his complaint. Pro se briefs are afforded liberal construction. See
Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993). Nevertheless, when an
appellant fails to identify any error in the district court’s analysis, it is the
same as if the appellant had not appealed the decision. Brinkmann v. Dallas
Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Because Briggs has failed to challenge any factual or legal aspect of the
district court’s disposition of his claims or the certification that his appeal is
not taken in good faith, he has abandoned the critical issue of his appeal. See
id. Thus, the appeal lacks arguable merit. See Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983).    Accordingly, the motion for leave to proceed IFP is
DENIED, and the APPEAL IS DISMISSED as frivolous. See Baugh, 117 F.3d
at 202 n.24; 5TH CIR. R. 42.2.
      The district court’s dismissal of Briggs’s complaint as frivolous and for
failure to state a claim and this court’s dismissal of his appeal as frivolous
count as two strikes for purposes of 28 U.S.C. § 1915(g). See Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Briggs is WARNED that if he
accumulates three strikes under § 1915(g), he will not be able to proceed IFP
in any civil action or appeal filed while he is incarcerated or detained in any
facility unless he is under imminent danger of serious physical injury. See
§ 1915(g).




                                        2